UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: July 18, 2017 to August 17, 2017 Commission File Number of issuing entity: 333-177891-03 Central Index Key Number of issuing entity: WFRBS Commercial Mortgage Trust 2013-C11 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-177891 Central Index Key Number of depositor: 0001112998 RBS Commercial Funding Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): Wells Fargo Bank, National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): The Royal Bank of Scotland plc (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): RBS Financial Products Inc. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): C-III Commercial Mortgage LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): Liberty Island Group I LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): Basis Real Estate Capital II, LLC (Exact name of sponsor as specified in its charter) William Malpica (203) 897-6362 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3900543 38-3900544 38-3900545 38-7086333 (I.R.S.
